DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 3, consisting of claim 9, in the reply filed on December 11, 2020 is acknowledged. Applicant has stated that the present claim grouping would not present an undue burden. The Examiner disagrees as these groups are not distinct in that one group is the method of using the display, the second group is the method for manufacturing the display and the third group is directed to the display itself. The Examiner believes the restriction was appropriate; and therefore, the restriction requirement is not being withdrawn and is being made final. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/26/2019  have been entered and considered. Initialed copy/copies of the PTO-1449 by the Examiner is/are attached. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10423027 in view of Song et al (Pub No.: 20130093657). 
Instant claim 
US Patent No.: 10423027 (herein referred to as Patent’027)
9. A display device panel including
1. A display device panel comprising: 
a thin film transistor substrate in which a plurality of pixels is formed, w15herein the thin film transistor substrate includes 

a display area displaying an image and (1) a non-display area excluding the display area wherein the display area includes a plurality of pixels, each of which is connected to one of a plurality of gate lines and one of a plurality of data lines;
a display area displaying an image, the display area including a plurality of pixels, each of which is connected to one of a plurality of gate lines and one of a plurality of data lines;
the non-display area includes a plurality of gate pad sections, each of the 20plurality of gate pad sections is connected to one of the plurality of gate lines, and wherein the non-display area further comprises:
and (1) a non-display area that is different from the display area, the non-display area including a plurality of data pads each of which is connected to one end of each of the plurality of data lines and (2) a plurality of data pad sections each of which includes a corresponding one of the plurality of data pads, wherein the non-display area further comprises:
a depiction of a first information code disposed between first two adjacent gate pad sections of the gate pad sections and is disposed apart from an outline of the thin film transistor substrate by a first distance;
a depiction of a first information code encoding a first information disposed between first two adjacent data pad sections of the data pad sections and is disposed apart from an outline of the non-display area by a first distance;
and  25a depiction of a second information code disposed between second two adjacent gate pad sections of the gate pad sections and is disposed apart from the outline of the thin film transistor substrate by a second distance, wherein the first distance is different from the (2) includes a plurality of data pad sections, each of which is 30connected to one of the plurality of data lines.




 	Note the discussion above; all the limitations are disclosed above except: a thin film transistor substrate in which a plurality of pixels is formed.
 	Song discloses a liquid display have minimized bezel  including a thin film transistor substrate in which a plurality of pixels is formed (see [p][0042] - each pixel includes a thin film transistor and a pixel electrode).
 	Patent’027 & Song are combinable because they are directed to image registration.
 	Before the effective filing date of the claims invention, it would have been obvious to a person of ordinary skill in the art to have modified the teaching of Patent’027 to include the thin film transistor as taught by Song to reduce the manufacturing cost and/or the material cost of the liquid crystal display thus lowering the number of the source driving chips employed in the liquid crystal display. Further, by making a constant size of the first substrate, a bezel area of the liquid crystal display may be minimized, and thus a display area of the liquid crystal display may be advantageously .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pang et al (Pub No.: 20150144911) discloses an ORGANIC LIGHT EMITTING DISPLAY.
NAKANO et al (Pub No.: 20160155033) discloses an Printed Material on Which Two-Dimensional Code is Displayed
 	Kim et al (Pub No.: 20150155303) discloses an ARRAY SUBSTRATE AND METHOD OF FABRICATING THE SAME. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                    February 25, 2021